ON MOTION
ORDER
HemCon, Inc. submits a motion for a stay, pending appeal, of the execution of the final judgment, including the execution of the damages award, entered by the United States District Court for the District of New Hampshire on September 23, 2010. HemCon also requests an immediate “administrative stay” pending disposition of its motion for a stay, pending appeal.
Upon consideration thereof,
It Is Ordered That:
(1) Marine Polymer Technologies, Inc. is directed to respond no later than October 13, 2010.
(2) HemCon’s request for an “administrative stay” is granted to the extent that execution of the final judgment and execution of the damages award is temporarily stayed, pending the court’s receipt of the response and the court’s consideration of the papers submitted.